 1   O                                                                                       O
 2
 3
 4
 5
 6
 7
                              United States District Court
 8
                              Central District Of California
 9
                                       Western Division
10
11
12
     DAVID SABINO QUAIR, II                    )       CASE NO. 5:18-cv-02595-PSG-ADS
                                               )
13
                                               )
                         Plaintiff,            )
                                               )       ORDER DENYING, MOTION TO
14                                             )       REASSIGN JUDGES GUTIERREZ
     v.                                        )       AND SPAETH FOR
15                                             )       OBSTRUCTION OF JUSTICE [DE-
   CALIFORNIA DEPARTMENT OF                    )       24].
16 CORRECTIONS AND                             )
17
   REHABILITATION - HQ. et al.
                  Defendants
18
   _______________________________

19
20
21
           On October 22, 2019 Plaintiff David Sabino Quair, II (“QUAIS”) filed a motion “to

22
     reassign United States District Judge Phillip S. Gutierrez and United States Magistrate

23
     Judge Autumn D. Spaeth for obstruction of justice.” That is the motion in its entirety.

24
     The motion does not allege the theory upon which the obstruction of justice charge is

25
     based. Consequently, the Court is left to guess the source of Mr. Quair’s discontent.

26
           A review of the docket discloses the filing of 19 prisoner civil rights cases filed by

27
     Quair within a six month period. Those cases were ordered consolidate by Judge

28
     Gutierrez on July 11, 2019. In that order, Quair was ordered to file a single consolidated



                                                   1
 1   complaint within 30 days or potentially suffer dismissal of his actions. [DE-18.]
 2         In addition he has filed a number of puzzling motions seeking questionable relief,
 3   none of which have achieved the sought-after results. For example, he began by seeking
 4   an injunction to prevent CDCR from making him feel that his safety is threatened. [DE-2-
 5   2.] This was filed the very same day as his civil rights complaint.
 6         Next came his “Motion to Grant an Order to Locate and Decide all Motions to All
 7   Districts of California United States District Court for All Petitions filed since November
 8   2018.” [DE-6.]     Almost immediately upon the docketing of the Order denying the
 9   request for an injunction, he filed the instant motion for reassignment of the judges.
10   Though it is not stated directly, one might surmise that he is dissatisfied with the rulings
11   he has received.
12
13
           There are two federal statutes enacted to assure that litigants receive a fair trial

14
     before an impartial judge. 28 U.S.C.§ 144 provides: “Whenever a party to any

15
     proceeding in a district court makes and files a timely and sufficient affidavit that the

16
     judge before whom the matter is pending has a personal bias or prejudice either against

17
     him or in favor of any adverse party, such judge shall proceed no further therein, but

18
     another judge shall be assigned to hear such proceeding.”

19
           “The affidavit shall state the facts and the reasons for the belief that bias or

20
     prejudice exists, and shall be filed not less than ten days before the beginning of the

21
     term at which the proceeding is to be heard, or good cause shall be shown for failure to

22
     file it within such time. A party may file only one such affidavit in any case. It shall be

23
     accompanied by a certificate of counsel of record stating that it is made in good faith.”

24
25
           The second statute is 18 U.S.C. § 455(a), where the standard for recusal is

26
     “whether a reasonable person with knowledge of all the facts would conclude the

27
     judge’s impartiality might reasonably be questioned.” United States v. Studley, 783 F.2d
              th
28
   934, 939 (9   Cir. 1986). No affidavit is required. The motion at issue doesn’t



                                                  2
 1   reference either statute. However, given the absence of an affidavit or even the
 2   suggestion that the matters stated in the motion are true, the court will treat the
 3   motion as proceeding under section 455.
 4
 5          The statute provides in part “(a) Any justice, judge, or magistrate of the United
 6   States shall disqualify himself in any proceeding in which his impartiality might
 7   reasonably be questioned. (b) He shall also disqualify himself in the following
 8   circumstances: (1) Where he has a personal bias or prejudice concerning a party, or
 9   personal knowledge of disputed evidentiary facts concerning the proceeding; . .”
10         The substantive standard for bias or prejudice is the same under §144 as it is
11 under § 455(b)(1). Thus, courts have been rigorous in requiring a showing of personal
12 bias as contrasted with general or judicial bias. The motion must state facts supporting
13 the belief that bias exists. Accordingly, it must be definite as to the time, place, persons,
14 and circumstances. [Mims v. Shapp, 541 F.2d 415, 417 (3d Cir. 1976) bias defined] Mere
15 conclusory allegations do not suffice, [Liteky v. U.S., 510 U.S. 540, 114 S.Ct. 1147(1994)]
16 although the facts may be stated on information and belief. The facts stated “must give
17 fair support to the charge of a bent of mind that may prevent or impede impartiality of
18 judgment.”      Here, we have no facts given which Quair believes warrants the
19 disqualification of either judge.
20            Section 455(b)(1), like section 144, provides for recusal only where there is
21
     evidence of actual bias. Section 455(a) is somewhat broader in that it requires only a
22
     reasonable appearance of bias. However, both statutes require proof of extrajudicial
23
24 bias." Sataki v. Broadcasting Bd. of Governors, 733 F. Supp. 2d 54, 65 n.3 (D.D.C.
25 2010)(emphasis original), citations omitted.
26         As is clear from a review of the four-line motion, the standards of neither 455 nor 144
27
     have been satisfied. As noted above, the request appears to have been prompted by a
28
     series of unfavorable rulings   by the trial judge. Mere dissatisfaction with the ruling of

                                                  3
 1 the trial judge is not a valid basis for recusal. Adverse decisions do not establish bias or
 2 even hint at bias. Khor Chin Lim v. Courtcall Inc., 683 F.3d 378, 380 (7th Cir. 2012) (per
 3
     Easterbrook, J.).
 4
            Quair has not even attempted to demonstrate bias. Instead, he simply tosses out
 5
 6 the phrase “obstruction of justice” which has received some notoriety of late, with the
 7 apparent hope the Court will rush to his aid to prevent such a grievous miscarriage of
 8 justice. Legal phrases are insufficient. The fact remains that Quair is required to state
 9
     facts supporting the belief that bias exists. Those assertions must be definite as to the
10
     time, place, persons, and circumstances. [Mims v. Shapp, 541 F.2d 415, 417 (3d Cir.
11
12 1976) bias defined] Mere conclusory allegations will not suffice. The facts stated “must
13 give fair support to the charge of a bent of mind that may prevent or impede impartiality
14 of judgment.” Thus, courts have been rigorous in requiring a showing of personal bias
15
     as contrasted with general or judicial bias. There has not been even the barest showing,
16
     must less evidence of actual bias, merely a disagreement with the court’s ruling. The
17
18 request for reassignment is DENIED.
19 IT IS SO ORDERED
20
21
22 DATED: November 6, 2019                          __________________________________
                                                               Otis D. Wright, II
23                                                         United States District Judge
24
25
26
27
28



                                                4
